NUMBER 13-15-00486-CV

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

                          IN THE INTEREST OF D. C., A CHILD


                     On Motion for Reconsideration of Order
                  of Abatement and Motion to Reinstate Appeal.


                          ORDER OF REINSTATEMENT
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      On April 29, 2016, the Court abated this appeal and ordered the parties to

mediation. Appellant has filed a “Motion for Reconsideration of Order of Abatement and

Motion to Reinstate Appeal” which notes that the parties have not been able to agree on

a mediator.

      Having fully reviewed appellant’s motions, we find that the motion to reconsider

the order of abatement should be denied,1 but the motion to reinstate the appeal should


      1   In his motion, appellant asserts that statutory construction is the “key issue in this appeal” and
be granted in light of the fact that the parties cannot agree on a mediator. Accordingly,

we hereby DENY the motion to reconsider the order of abatement, and we REINSTATE

the appeal.

        IT IS SO ORDERED.


                                                         PER CURIAM


Delivered and filed the
23rd day of May, 2016.




that issues of statutory construction “cannot be mediated as a matter of law.” In support of this argument,
appellant cites several cases for the well-settled proposition that matters of statutory construction are
questions of law for the court to decide, rather than questions of fact. See, e.g., Johnson v. City of Fort
Worth, 774 S.W.2d 653, 656 (Tex. 1989); Salinas v. Dimas, 310 S.W.3d 106, 108 (Tex. App.—Corpus
Christi 2010, pet. denied). Appellant does not, however, cite any authority establishing that questions of
law cannot be mediated, and we find none.

                                                    2